              Case 1:19-cv-03836-RJL Document 1 Filed 12/27/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                                 Plaintiff,

                          v.
                                                          Civil Action No. _____-cv-_____
POST HOLDINGS, INC., and
TREEHOUSE FOODS, INC.,

                                 Defendants.



                     PLAINTIFF FEDERAL TRADE COMMISSION’S
                 UNOPPOSED MOTION TO FILE COMPLAINT UNDER SEAL

           Plaintiff Federal Trade Commission (the “Commission”) respectfully moves the Court for

an order, pursuant to Rule 5.2 of the Federal Rules of Civil Procedure and Local Civil Rule

5.l(h), directing the Clerk of the Court to file the Complaint under seal until further order. The

parties have met and conferred, and the Commission is prepared to file a public version of its

Complaint redacting information that has been designated confidential by Defendants or by third

parties.

           The filing of the Complaint and the Commission’s need for injunctive relief are time

sensitive and, therefore, counsel for the Commission respectfully asks that the Court rule on this

motion as quickly as possible.

           Plaintiff’s Complaint seeks a preliminary injunction to enjoin Post Holdings, Inc.

(“Post”) from consummating its proposed acquisition of assets relating to ready-to-eat (“RTE”)

cereal from TreeHouse Foods, Inc. (“TreeHouse”) until the Commission completes an

administrative proceeding to determine whether the proposed acquisition would violate Section 7

of the Clayton Act, 15 U.S.C. § 18, and Section 5 of the FTC Act, 15 U.S.C. § 45. The
           Case 1:19-cv-03836-RJL Document 1 Filed 12/27/19 Page 2 of 4



Complaint contains information drawn from the business plans, documents, and investigational

disclosures provided to the Commission by Post and TreeHouse (together, “Defendants”) and by

third parties during the Commission’s investigation of the proposed transaction, undertaken

pursuant to the FTC Act, 15 U.S.C. §§ 41-58. This information includes current sales and

pricing information, market shares, the approximate transaction price, and detailed information

relevant to the current competitive tactics of third parties and Defendants. See, e.g., paragraphs

1, 14, 15, 16, 33, 42 (a)-(e), 43, 47, and 50 of the Complaint. This information was provided to

the Commission pursuant statutory and regulatory guarantees of confidentiality contained in the

Hart-Scott-Rodino Act or the FTC Act. See 15 U.S.C. §§ 18a(h), 46(f), 57b-2(b), 57b-2(c), 6

C.F.R. § 4.10(d)-(g).

       The filing of these papers under seal is proper under United States v. Hubbard, 650 F.2d

293 (D.C. Cir. 1980), which controls decisions within this Circuit on whether to seal or redact

court records. At least four of the factors identified in Hubbard support the temporary sealing of

the Complaint: counsel for the Commission is unaware of any prior public access to the relevant

information; Defendants and third parties have sought confidential treatment of the relevant

information; Defendants and third parties have a strong property and privacy interest in avoiding

the disclosure of information relevant to current competitive initiatives; and Defendants and third

parties face a strong possibility of prejudice in the event that competitively sensitive information

is publicly disclosed. See Primas v. District of Columbia, 719 F.3d 693, 698-99 (D.C. Cir. 2013)

(identifying six Hubbard factors relevant to motions to seal, including “the extent of previous

public access to the documents;” “the fact that someone has objected to disclosure and the

identity of that person;” “the strength of any property and privacy interest asserted;” and “the

possibility of prejudice to those opposing disclosure”); United States v. Aetna Inc., No. 1:16-cv-



                                                 2
Case 1:19-cv-03836-RJL Document 1 Filed 12/27/19 Page 3 of 4
Case 1:19-cv-03836-RJL Document 1 Filed 12/27/19 Page 4 of 4
